TALLMAN, Circuit Judge,
with whom Circuit Judges TASHIMA and W. FLETCHER join, concurring in the judgment:
The Court today affirms the district court’s judgment effectuating the opinion of the majority in Alaska v. Babbitt, 72 F.3d 698 (9th Cir.1995) (“Katie John I”).1 That decision approved an interpretation of ANILCA that seized on a single, undefined term — “title”—and, as a result, limited ANILCA’s protection of subsistence fishing.
We write separately because we do not believe Congress intended the reserved water rights doctrine to limit the scope of ANILCA’s subsistence priority. The reserved water rights doctrine is mentioned nowhere in the statute, and it is inadequate to achieve the express congressional purpose of protecting and preserving traditional subsistence fishing. We believe that Congress invoked its powers under the Commerce Clause to extend federal protection of traditional subsistence fishing to all navigable waters within the State of Alaska, not just to waters in which the United States has a reserved water right.
*1035A. The Commerce Power.
When it passed ANILCA, Congress expressly invoked its power under the Commerce Clause to protect traditional subsistence fishing by rural Alaskans. See 16 U.S.C. § 3111(4). The Commerce Clause confers upon Congress the “power ... to regulate commerce ... among the several states.... ” U.S. Const, art. I, § 8, cl. 3. The power extends to any activity that “exerts a substantial economic effect on interstate commerce.” Wickard v. Filburn, 317 U.S. 111, 125, 63 S.Ct. 82, 87 L.Ed. 122 (1942); see also United States v. Lopez, 514 U.S. 549, 559, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995) (“[T]he proper test requires an analysis of whether the regulated activity ‘substantially affects’ interstate commerce.”). “[WJhere there is some effect on interstate commerce,” Congress has “power under the Commerce Clause to regulate the taking of fish in state waters.... ” Douglas v. Seacoast Prods., Inc., 431 U.S. 265, 281-82, 97 S.Ct. 1740, 52 L.Ed.2d 304 (1977).
It is beyond dispute that taking fish from waters within the State of Alaska substantially affects interstate commerce. The activity supports a $1.2 billion annual industry that comprises nearly 55% of United States seafood production and accounts for approximately 40% of Alaska’s international exports.2
Congress did not relinquish its constitutional authority and confer upon states title to, or exclusive regulatory authority over, fish in navigable waters within state boundaries by enacting the Submerged Lands Act (SLA), 43 U.S.C. §§ 130Í-1315. Rather, Congress expressly “retain[ed] all its ... rights in and powers of regulation and control of ... navigable waters for the constitutional purposes of commerce.... ” Id. § 1314(a); see also United States v. Rands, 389 U.S. 121, 127, 88 S.Ct. 265, 19 L.Ed.2d 329 (1967) (concluding that the SLA “left congressional power over commerce ... precisely where it found [it]”); Alaska v. United States, 754 F.2d 851, 853 n. 3 (9th Cir.1985) (holding that state ownership of submerged lands remains “subject to Congress’ paramount power over navigable waters under the Commerce Clause”). The SLA conferred upon states concurrent regulatory authority over navigable waters and the natural resources within them. Barber v. Hawaii 42 F.3d 1185, 1190-91 (9th Cir.1994). Where federal and state regulations conflict, federal authority preempts state authority. See Douglas, 431 U.S. at 286-87, 97 S.Ct. 1740.
B. ANILCA’s Protection of Subsistence Fishing.
In ANILCA, Congress invoked its “constitutional authority under the property clause and the commerce clause to protect and provide the opportunity for continued subsistence uses on the public lands.... ” 16 U.S.C. § 3111(4). The Property Clause alone is sufficient justification for federal regulation of federal waters. See U.S. Const, art. IV, § 3, cl. 2; Utah Div. of State Lands v. United States, 482 U.S. 193, 201, 107 S.Ct. 2318, 96 L.Ed.2d 162 (1987) (observing that the Property Clause grants the United States plenary power to regulate federal lands). Congress’s invocation of the Commerce Clause indicates that it intended ANILCA to regulate not just waters over which it traditionally has exercised regulatory authority, but waters over which the State traditionally has exercised regulatory authority as well. *1036Our determination of the breadth and scope of Congress’s exercise of its commerce power, like all inquiries of statutory-interpretation, begins with and is circumscribed by the statute’s text. Richardson v. United States, 526 U.S. 813, 818, 119 S.Ct. 1707, 143 L.Ed.2d 985 (1999); Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 64 L.Ed.2d 766 (1980). If “the statute, as a whole, clearly expresses Congress’ intention,” our role is to effectuate that intention. Dunn v. CFTC, 519 U.S. 465, 479, 117 S.Ct. 913, 137 L.Ed.2d 93 (1997) (emphasis added) (citation omitted); FTC v. Anheuser-Busch, Inc., 363 U.S. 536, 553, 80 S.Ct. 1267, 4 L.Ed.2d 1385 (1960).
ANILCA, read as a whole, clearly expresses Congress’s intent to create a federal regulatory scheme “to protect the resources related to subsistence needs” and “to provide the opportunity for rural residents engaged in a subsistence way of life to continue to do so.” 16 U.S.C. § 3101(b)-(c); see also id. §§ 3111-3114. To that end, Congress mandated that “the taking on public lands of fish and wildlife for nonwasteful subsistence uses shall be accorded priority over the taking on such lands of fish and wildlife for other purposes.” Id. § 3114. Congress expressly protected as subsistence uses “the customary and traditional uses by Alaska residents ... for direct personal or family consumption as food” and for barter in exchange for other subsistence commodities. Id. § 3113 (emphasis added).
“Customary and traditional” subsistence fishing occurs primarily on navigable waters. Native Village of Quinhagak v. United States, 35 F.3d 388, 393 (9th Cir.1994) (“Most subsistence fishing (and most of the best fishing) is in the large navigable waterways rather than in the smaller non-navigable tributaries upstream and lakes where fisherman [sic] have access to less fish.”). Fishing Alaska’s navigable, salmonid-bearing waters has sustained Alaska’s native populations since time immemorial. Metlakatla Indian Cmty. v. Egan, 369 U.S. 45, 46, 82 S.Ct. 552, 7 L.Ed.2d 562 (Í962) (“Long before the white man came to Alaska, the annual migrations of salmon from the sea into Alaska’s rivers to spawn served as a food supply for the natives.”) (emphasis added); see also Organized Village of Kake v. Egan, 369 U.S. 60, 66, 82 S.Ct. 562, 7 L.Ed.2d 573 (1962) (“[F]ishing rights are of vital importance to Indians in Alaska.”); Williams v. Babbitt, 115 F.3d 657, 664 (9th Cir.1997) (“[F]ishing ... is an integral and time-honored part of native subsistence culture.”); United States v. Alexander, 938 F.2d 942, 945 (9th Cir.1991) (“Many Alaska natives who are not fully part of the modern economy rely on fishing for subsistence. If their right to fish is destroyed, so too is their traditional way of life.”).
As non-native populations have settled in Alaska’s rural expanses, subsistence fishing has also become a mainstay of Alaska’s non-native rural residents. Cf. Hoonah Indian Ass’n v. Morrison, 170 F.3d 1223, 1228 (9th Cir.1999) (holding that ANILCA protects subsistence practices of all rural. Alaskans, not just natives).
Given the crucial role that navigable waters play in traditional subsistence fishing, it defies common sense to conclude that, when Congress indicated an intent to protect traditional subsistence fishing, it meant only the limited subsistence fishing that occurs in non-navigable waters. Reading the statute to exclude navigable waters frustrates Congress’s express purpose of protecting traditional subsistence fishing for all rural Alaskans by establishing subsistence fishing as a priority use of Alaska’s natural resources. We must not *1037“interpret federal statutes to negate their own stated purposes.” New York State Dep’t of Soc. Servs. v. Dublino, 413 U.S. 405, 419-20, 93 S.Ct. 2507, 37 L.Ed.2d 688 (1973). In the absence of clear textual substantiation, and ANILCA contains none, we cannot presume that Congress intended to protect traditional subsistence fishing with one hand, while reducing it to a veritable nullity with the other. See Johnson v. United States R.R. Retirement Bd., 969 F.2d 1082, 1089 (D.C.Cir.1992) (finding it “unreasonable to conclude that Congress meant to create an entitlement with one hand and snatch it away with the other”).
Exercises of the commerce power frequently impose federal regulations in fields previously occupied by the states. Such is the case here. Regulation of hunting and fishing is a traditional attribute of state sovereignty. See Foster-Fountain Packing Co. v. Haydel, 278 U.S. 1, 11, 49 S.Ct. 1, 73 L.Ed. 147 (1928); United States v. Washington, 520 F.2d 676, 684 (9th Cir.1975) (noting that the “state has initial authority to regulate the taking of fish and game”). In our federalist system of government, when Congress intends to alter the traditional balance of powers between states and the federal government, it must make its intent to do so clear in the statute. See Gregory v. Ashcroft, 501 U.S. 452, 460-61, 111 S.Ct. 2395, 115 L.Ed.2d 410 (1991). A fair reading of ANILCA leaves no doubt that Congress intended to shift regulatory authority over fishing in waters in the State of Alaska to the federal government in order to protect customary and traditional subsistence fishing by rural residents. See 16 U.S.C. § 3202(a) (acknowledging that federal oversight of the subsistence priority diminishes “the responsibility and authority of the State of Alaska for management of fish ... ”).
Although protection of rural subsistence fishing was ANILCA’s ascendant objective, Congress was not unconcerned with state sovereignty. The statute provides that, if the State enforces a rural subsistence priority through the exercise of its own sovereignty, Congress will return primary regulatory authority over fishing to state stewardship. See id. § 3115(d). Only when the State failed adequately to protect subsistence fishing did the federal government assume authority over navigable waters in Alaska.3
To summarize, Congress was clear in ANILCA’s text that enforcement of the subsistence priority would entail altering the traditional balance of power between the State of Alaska and the federal government. Congress was willing to give the State primary enforcement responsibility so long as the State effectively implemented a rural subsistence priority. But Congress was also clear that, if the State failed in this endeavor, the federal government would step in to protect subsistence fishing as traditionally practiced by rural Alaskans, ie., not just in ponds and landlocked lakes in Alaska’s interior, but also in Alaska’s navigable rivers where the vast majority of subsistence fishing has always occurred. We are charged with effectuating the congressional purpose to protect and preserve traditional *1038subsistence fishing in waters in the State of Alaska. We properly discharge this responsibility only by giving ANILCA the breadth and scope sufficient to achieve Congress’s express purpose; that is, by holding that ANILCA applies to all navigable waters in the State of Alaska.
C. Katie John I.
By affirming without discussion the district court’s judgment, the Court today implicitly adopts the analysis of the Katie John I majority. That decision found reasonable a federal agency interpretation of ANILCA extending the rural substance priority only to those waters in which the United States has a reserved right. We do not agree either that deference to the agency’s interpretation is appropriate or that the agency’s interpretation is reasonable.
Judicial deference to agency interpretations is normally justified by the agency’s expertise in the regulated subject matter. See Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 651-52, 110 S.Ct. 2668, 110 L.Ed.2d 579 (1990) (“[Ajgency expertise is one of the principal justifications behind Chevron deference.”). The agency possesses no expertise,, however, that qualifies it to determine whether the rural subsistence priority applies to navigable waters. The issue “is a pure question of statutory construction for the courts to decide.” INS v. Cardoza-Fonseca, 480 U.S. 421, 446, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987); Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 843 n. 9, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) (“The judiciary is the final authority on issues of statutory construction.”). “Because the issue presented is a question of pure law and does not implicate agency expertise in any meaningful way, we need not defer under Chevron .... ” Maganar-Pizano v. INS, 200 F.3d 603, 611 n. 11 (9th Cir.1999).
Moreover, since ANILCA’s enactment the agency has advocated two inconsistent interpretations of the statute. Initially, the agency insisted that the subsistence priority did not apply to any navigable waters. In Katie John I, however, the agency argued that the subsistence priority applied to navigable waters in which the United States has a reserved water right. The agency offered no explanation for this sudden interpretive change of heart. “An agency interpretation of a relevant provision which conflicts with the agency’s earlier interpretation is ‘entitled to considerably less deference’ than a consistently held agency view.” Cardoza-Fonseca, 480 U.S. at 446 n. 3, 107 S.Ct. 1207 (quoting Watt v. Alaska, 451 U.S. 259, 273, 101 S.Ct. 1673, 68 L.Ed.2d 80 (1981)); see also Seldovia Native Ass’n, Inc. v. Lujan, 904 F.2d 1335, 1345 (9th Cir.1990) (noting that when an agency changes its interpretation of a statute without explanation it should be accorded less deference).
Interpreting ANILCA is our responsibility. As Chief Justice Marshall observed: “It is .emphatically the province and the duty of the judicial department to say what the law is.” Marburg v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L.Ed. 60 (1803). We should not abdicate this responsibility by deferring to the agency’s interpretation of ANILCA.
Even if deference to the agency’s interpretation of ANILCA were appropriate, we could not endorse as reasonable an interpretation that ignores congressional purpose and focuses myopically on the term “title.” The agency’s interpretation, which the Court today adopts as its own, forsakes a clear congressional purpose that runs consistently throughout the statute in favor of a single, undefined word. Fixation on this single word in the several-*1039hundred-page statute is inappropriate for several reasons.
First, as the Supreme Court has observed, statutory terms must not be interpreted in isolation but, rather, must be interpreted in the context of the whole statute in the manner “most harmonious with its scheme and with the general purposes that Congress manifested.” Commissioner v. Engle, 464 U.S. 206, 217, 104 S.Ct. 597, 78 L.Ed.2d 420 (1984); see also Textron Lycoming Reciprocating Engine Div., AVCO Corp. v. United Auto., Aerospace & Agric. Implement Workers of Am., 523 U.S. 653, 657, 118 S.Ct. 1626, 140 L.Ed.2d 863 (1998); Crandon v. United States, 494 U.S. 152, 158, 110 S.Ct. 997, 108 L.Ed.2d 132 (1990); United States v. Morton, 467 U.S. 822, 828, 104 S.Ct. 2769, 81 L.Ed.2d 680 (1984). As discussed, infra, it is clear from reading ANILCA as a whole that Congress intended the rural subsistence priority to apply to all navigable waters in Alaska. We cannot endorse an interpretation that forsakes this intent on the basis of a single, undefined term.
Second, the Supreme Court has specifically rejected the argument that one may determine the lands and waters to which ANILCA applies by focusing inflexibly on the term “title”:
Petitioners also assert that the [Outer Continental Shelf] plainly is not “Federal land” because the United States does not claim “title” to the OCS.... The United States may not hold “title” to the submerged lands of the OCS, but we hesitate to conclude that the United States does not have “title” to any “interests therein.” Certainly, it is not clear that Congress intended to exclude the OCS by defining public lands as “lands, waters, and interests therein” “the title to which is in the United States.”
Amoco Prod. Co. v. Village of Gambell, Alaska, 480 U.S. 531, 548 n. 15, 107 S.Ct. 1396, 94 L.Ed.2d 542 (1987) (internal citations omitted). The Supreme Court observed that, in determining whether AN-ILCA applied to particular lands, it was required to do more than simply ask whether the United States held title to those lands. We are bound, therefore, to do more than simply ask whether the United States has title to navigable waters. It is our duty to effectuate Congress’s intent by reading the term “title” in the context of the statute as a whole and in light of Congress’s express purpose.
Third, even if our duty were to determine the meaning of “title” in isolation, we interpret such undefined terms not as technical terms of art but rather in accordance with their ordinary or natural meaning in the context in which they arise. See Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187, 115 S.Ct. 788, 130 L.Ed.2d 682 (1995) (holding that an undefined statutory term should be given its natural, ordinary meaning); United States v. Sanchez, 511 U.S. 350, 357-58, 114 S.Ct. 1599, 128 L.Ed.2d 319 (1994) (same); FDIC v. Meyer, 510 U.S. 471, 476, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994) (same); FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132, 120 S.Ct. 1291, 146 L.Ed.2d 121 (2000) (“The meaning — or ambiguity — of certain words may only become evident when placed in context.”); Deal v. United States, 508 U.S. 129, 132, 113 S.Ct. 1993, 124 L.Ed.2d 44 (1993) (“[T]he meaning of a word cannot be determined in isolation, but must be drawn from the context in which it is used.”). The most natural meaning of “title” in this context is “exclusive possession and control.” See Black’s Law Dictionary 1493 (7th ed.1999) (defining “title”); The American Heritage Dictionary of the English Language 1881 (3d ed.1992) (same). The United States has exclusive possession and control of two *1040interests in navigable waters in Alaska, its navigational servitude and its reserved water rights.4 All navigable waters are therefore “public lands” upon which the rural subsistence priority applies.
Fourth, we must interpret congressional enactments “to avoid untenable distinctions and unreasonable results whenever possible.” American Tobacco Co. v. Patterson, 456 U.S. 63, 71, 102 S.Ct. 1534, 71 L.Ed.2d 748 (1982). Salmon are blissfully unaware of the technical distinction between waters in which the United States has a reserved water right and waters in which it does not. They neither observe nor obey such legal constructs. Thus, to protect subsistence fishing only in those portions of a body of water in which the United States maintains reserved water rights is not to protect subsistence fishing at all. A commercial fishing operation could take every fish from an unprotected portion of a body of water, leaving no fish in the remainder for subsistence fishing. This is precisely what ANILCA seeks to prevent.
Resting as it does on a rigid, technical interpretation of a single word, the agency’s interpretation of ANILCA makes “title” the tail that wags the dog. Rather than interpret that term in the context of the statute as a whole, the agency interprets the statute as a whole in the context of that term, turning traditional interpretive canons on their head. By so doing, the agency frustrates Congress’s purpose of protecting traditional subsistence fishing. We cannot endorse such an interpretation as reasonable.
D. The Dissent.
We agree with much of the dissent’s analysis. We were recently reminded in Solid Waste Agency v. Amy Corps of Engineers, 531 U.S. 159, 121 S.Ct. 675, 148 L.Ed.2d 576 (2001), that blind deference to an agency’s statutory interpretation is inappropriate. We also agree that Congress cannot alter the balance of power between the State of Alaska and the federal government unless it clearly states its intent to do so.5 The dissent concludes, however, that Congress did not make a clear enough statement and that, as a result, we must interpret ANILCA’s rural subsistence priority as applicable only to non-navigable waters. With this conclusion we must respectfully disagree.
The dissent asserts that Congress did not clearly state an intent that the rural subsistence priority apply to navigable waters because the United States does not clearly have “title” to navigable waters or to any interest in them. But as we demonstrate above, the clarity of a congressional enactment does not hinge on a single term *1041in isolation; rather, a statute’s clarity is determined by interpreting the statute as a whole, keeping Congress’s express purpose in mind. We cannot resolve the question of ambiguity by looking at an isolated word, phrase, or even section of a statute. See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (“Ambiguity is a creature not of definitional possibilities but of statutory context....”). We must determine whether a statutory provision is ambiguous by looking at the statute as a whole. See Crandon, 494 U.S. at 158, 110 S.Ct. 997 (Courts must interpret statutes in light of “the design of the statute as a whole and [of] its object and policy”); Massachusetts v. Morash, 490 U.S. 107, 115, 109 S.Ct. 1668, 104 L.Ed.2d 98 (1989) (“‘[I]n expounding a statute, we [are] not ... guided by a single sentence or member of a sentence, but look to the provisions of the whole law, and to its object and policy.’ ”) (quoting Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 51, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987)). When viewed in toto, in light of its express purpose, ANILCA is not ambiguous.
The Supreme Court has cautioned repeatedly against interpreting undefined statutory terms in isolation for a reason-doing so may lead to absurd results. Such is the case with the dissent’s interpretation. The dissent insists upon a strict, technical interpretation of the term “title,” ignoring the context in which it is used. It then notes, citing Federal Power Commission v. Niagara Mohawk Power Corporation, 347 U.S. 239, 247 n. 10, 74 S.Ct. 487, 98 L.Ed. 666 (1954), that the reserved rights doctrine vests in the United States only a usufructuary interest in water, not an ownership interest. But that is not all Niagara Mohawk says. It also says that the United States cannot hold title to a body of water: “Neither sovereign nor subject can acquire anything more than a mere usufructuary right” in a body of water; a sovereign can “never” acquire “the ownership” of a body of water. Id.
The dissent’s technical interpretation of “title” in isolation thus entangles it in the following syllogism: ANILCA extends only to bodies of water to which the United States, strictly speaking, has title; the United States cannot have title to any body of water; therefore, ANILCA does not extend to any body of water. This is a peculiar result indeed for a statute that expressly applies to waters and has as one of its express purposes protection of subsistence fishing. The dissent’s interpretation is simply untenable.
The dissent also argues that the fact that the agency once interpreted the statute as excluding all navigable waters indicates that such an interpretation is at the very least plausible and that the statute, being susceptible of two plausible interpretations, is therefore ambiguous. The dissent’s analysis suffers from several flaws.
First, statutory ambiguity cannot be determined by referring to the parties’ interpretations of the statute. Of course their interpretations differ. That is why they are in court. See Bank of America NT & SA v. 203 North LaSalle Street P’ship, 526 U.S. 434, 461, 119 S.Ct. 1411, 143 L.Ed.2d 607 (1999) (Thomas, J., concurring) (“A mere disagreement among litigants over the meaning of a statute does not prove ambiguity; it usually means that one of the litigants is simply wrong.”). Whether a statute is ambiguous is a pure question of law to be determined by the courts, however, not by the parties or by an administrative agency. See Chandris, Inc. v. Latsis, 515 U.S. 347, 369, 115 S.Ct. 2172, 132 L.Ed.2d 314 (1995) (finding that interpretation of statutory terms is a question of law and is therefore the court’s duty); Cardoza-Fonseca, 480 U.S. at 446, 107 *1042S.Ct. 1207 (holding that courts must decide “pure questions] of statutory construction”).
Second, it is not unheard of for a court to find that an agency interpretation is not reasonable. See, e.g., Solid Waste, 121 S.Ct. at 683 (declining to extend Chevron deference to agency interpretation); SEC v. Sloan, 436 U.S. 103, 118, 98 S.Ct. 1702, 56 L.Ed.2d 148 (1978) (same). We have offered several reasons why the agency interpretation in this case is unreasonable. A statute is ambiguous, however, only if it is subject to more than one reasonable interpretation. DeGeorge v. United States Dist. Ct. for the Central Dist. of California, 219 F.3d 930, 939 (9th Cir.2000). Such is not the case here.
Third, and perhaps most important, the dissent’s argument reverses the established chronology of Chevron analysis. The dissent looks first to the agency’s interpretation and then to whether the language of the statute is ambiguous. Under Chevron, however, a court must first ask if the language of a statute is ambiguous. See Chevron, 467 U.S. at 842, 104 S.Ct. 2778. If it is not, that is the end of the matter — the court merely effectuates the unambiguous statute (as we should in this case). The dissent’s analysis, which looks first to an agency interpretation and then argues based on that interpretation that the statute is ambiguous, conflicts directly with Chevron.
The dissent next argues, citing two prominent commentators and a handful of cases, that Congress may displace state regulation of fishing in Alaska only by way of a “super-strong clear statement.” Read carefully, however, neither the commentators nor the cases support the dissent’s argument that a super-strong clear statement is required in this case.
Professors Eskridge and Frickey astutely observe that the Supreme Court seems to have held that Congress may waive a state’s immunity from suit in federal court or interfere with a state’s core functions of self-governance only by making a “super-strong clear statement” of its intent to do so. William N. Eskridge, Jr. & Philip P. Frickey, Quasi-Constitutional Law: Clear Statement Rules as Constitutional Lawmaking, 45 Vand. L.Rev. 593, 619-25 (1992). They note that each of these attributes of sovereignty derives directly from the Constitution, immunity from the Eleventh Amendment, and self-governance from the Tenth Amendment and the Guarantee Clause. Id. at 623. Professors Esk-ridge and Frickey do not argue, as the dissent suggests, that any federal statute that establishes federal regulation in an area traditionally controlled by the states requires a super-strong clear statement.
The cases cited by the dissent also reflect the limited application of the super-strong clear statement rule. The cases that require a more rigorous application of the clear statement rule involve Eleventh Amendment immunity, see Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 242, 105 S.Ct. 3142, 87 L.Ed.2d 171 (1985), and state self-governance, see Gregory, 501 U.S. at 460-61, 111 S.Ct. 2395 (requiring super-strong clear statement for federal regulation of “a decision of the most fundamental sort for a sovereign [state],” determination of the qualities of the state’s highest officers, a determination that “go[es] to the heart of representative government”); Coyle v. Smith, 221 U.S. 559, 565, 31 S.Ct. 688, 55 L.Ed. 853 (1911) (finding establishment of process for selecting location of the seat of state government “essentially and peculiarly state powers” that the federal government may interfere with, if at all, only by way of a super-strong clear statement).
The dissent creates the illusion that the more exacting standard referred to as the *1043super-strong clear statement rule applies in this case by mixing cases applying the rule with cases stating that ownership of the land underlying navigable waters is a traditional attribute of sovereignty. See Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 284, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997); Montana v. United States, 450 U.S. 544, 551, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981); United States v. Oregon, 295 U.S. 1, 55 S.Ct. 610, 79 L.Ed. 1267 (1935). None of these cases makes the conceptual leap urged by the dissent, however-that the super-strong clear statement rule applies to any federal regulation that reaches navigable waters.6 Rather, in cases involving ownership of the land underlying navigable waters, the Supreme Court has employed the analysis we undertake above, construing a statute in accordance with its express purpose to determine whether Congress clearly intended it to reach such land.
In United States v. Alaska, 521 U.S. 1, 117 S.Ct. 1888, 138 L.Ed.2d 231 (1997), for instance, an Executive Order created a national petroleum reserve that encompassed but did not expressly include lands underlying navigable waters. The Court nonetheless concluded that the Order “reflect[ed] a clear intent to include submerged lands within the Reserve,” reasoning:
In light of the purpose of the Reserve, it is simply not plausible that the Order was intended to exclude submerged lands, and thereby to forfeit ownership of valuable petroleum resources beneath those lands. The importance of submerged lands to the United States’ goal of securing a supply of oil distinguishes this case from Montana and Utah Div. of State Lands, where the disputed submerged lands were unnecessary for achieving the federal objectives.
Id. at 40-41, 117 S.Ct. 1888. Under this analysis, as argued above, ANILCA clearly includes navigable waters because they are essential for achieving the federal objective of preserving traditional and customary subsistence fishing in the State of Alaska.
Finally, the dissent asserts that Congress did not clearly state an intent to apply the rural subsistence priority to navigable waters because Congress used the general term “waters” rather than the specific terms “non-navigable waters” and “navigable waters.”7 This assertion conflates two distinct linguistic concepts, generality and ambiguity. “Broad general language is not necessarily ambiguous,” however, “when congressional objectives *1044require broad terms.” Diamond v. Chakrabarty, 447 U.S. 303, 315, 100 S.Ct. 2204, 65 L.Ed.2d 144 (1980); see also Dellmuth v. Muth, 491 U.S. 223, 233, 109 S.Ct. 2397, 105 L.Ed.2d 181 (1989) (Scalia, J., concurring) (stating that Congress may abrogate state sovereign immunity without explicit reference to that immunity or to the Eleventh Amendment). ANILCA employs broad, inclusive language (“waters”) to attain Congress’s broad objective (“to protect and provide the opportunity for continued subsistence uses on the public lands”).
The clear statement rule requires clarity, not specificity. Although “waters” is a general term, it is also a clear one. There is no doubt that the major rivers (and other navigable waters) interfusing Alaska’s landscape are waters. There is no doubt that the United States has an interest in these waters. And there is no doubt that Congress’s purpose of protecting traditional subsistence fishing would be frustrated if the subsistence priority did not apply to all such waters. When the statute is read as a whole, in light of this purpose, Congress’s intent that the subsistence priority apply to all navigable waters is clear.
E. Conclusion.
We would affirm the decision of the district court on the broader ground that, in a proper exercise of its Commerce' Clause powers, Congress clearly established a subsistence priority that applies to all navigable waters in the State of Alaska, not just those waters in which the United States has a reserved water right.

. The question before us today is whether the United States may enforce at the Batzulnetas fishing site the rural subsistence priority established by the Alaska National Interest Lands Conservation Act, 16 U.S.C. §§ 3101-3233 (2000) ["ANILCA”]. The district court determined that it could in reliance on Katie John I. Only the State of Alaska appealed that determination. The plaintiffs did not cross-appeal to challenge the reasoning behind the ruling that upheld enforcement of their fishing rights. We concur in the per curiam opinion’s affirmance of the district court's judgment in favor of the plaintiffs, but, as set forth below, we disagree with the reasoning upon which it is based.


. See Alaska Dep't of Fish & Game, Div. of Comm. Fisheries, Year 2000 Budget Overview, available at http://www.cf.adfg.state.ak. uslgeninfolaboutl00overvw.pdf. (last visited April 9, 2001).


. In anticipation of ANILCA's enactment, Alaska implemented a rural subsistence priority on all waters within its boundaries. Regulatory authority under ANILCA thus passed directly to the State under § 3115(d). The Alaska Supreme Court later held that the regulations implementing that priority violated the state constitution, however, and struck them down. See McDowell v. State, 785 P.2d 1 (Alaska 1989). When state legislative efforts to amend the constitution so that the State could administer ANILCA proved unsuccessful, the United States Secretary of Interior resumed enforcement of ANILCA’s preference.


. Katie John I devotes substantial effort to discussing the nature of the federal interests in water. The statute does not require that the United States have an interest of a particular nature, however. It requires only that it have an interest.


. We recognize, however, a factor specific to this case that mitigates the persuasive force of this interpretive canon. The Supreme Court recently declined to apply the presumption that Congress intended not to interfere with state sovereignty "in an area where there has been a history of significant federal presence.” United States v. Locke, 529 U.S. 89, 108, 120 S.Ct. 1135, 146 L.Ed.2d 69 (2000). The United States has exercised since its founding "traditional jurisdiction over waters that were or had been navigable or which could reasonably be made so.” Solid Waste, 121 S.Ct. at 683. The United States also has maintained a significant presence in fish and wildlife regulations since Alaska became a state. See Alaska Statehood Act, Pub.L. No. 85-508, § 6(e), 72 Stat. 339 (1958); 43 U.S.C. §§ 1601-1629a (1971); 1971 U.S.C.C.A.N. 2192, 2247-50 ("[A]1I Native interests in subsistence resource lands can and will be protected by the Secretary [of the Interior] through the withdrawal power.”).


. The dissent says we "waffle” regarding whether the clear statement rule applies to ANILCA. See Op. at 1048 n.6. Our position is simple: the clear statement rule applies; the super-strong clear statement rule does not. As we state above, the Supreme Court has applied the super-strong clear statement rule only to federal legislation impinging on states' Eleventh Amendment immunity and core functions of self-governance. See Eskridge & Frickey, supra, at 619-25 (observing that the Supreme Court has "transformed some of the existing clear statement rules into super-strong clear statement rules”) (emphasis added). ANILCA neither effects a waiver of Alaska's Eleventh Amendment immunity nor imposes restrictions on its core functions of self-governance. Therefore, the clear statement rule, not the super-strong clear statement rule, applies to ANILCA.


. We rejected a similar argument 30 years ago. In United States v. Alaska, 423 F.2d 764 (9th Cir.1970), the State argued that an Executive Order withdrawing "water” for protection of the giant Kenai moose did not evince a clear intent to withdraw "navigable water.” Id. at 767. Noting that, "[i]f the Order failed to withdraw the navigable water in the designated area, it amounted to nothing more than an impotent gesture,” we rejected the argument as "patently unsound." Id. The same is true here.